DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/21 has been entered.

Drawings
The drawings of 06/13/17 are accepted.

Claim Objections
Claims 12 and 27 are objected to because of the following informalities: 
Claims 12 and 27 recite the following limitation:
receiving, from one or more electrical monitoring devices, a plurality of representations of electrical conditions associated with traveling waves on each of three phases in the three-phase power system, including an A-phase, a B-phase, and a C-phase

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: data acquisition subsystem, traveling wave subsystem, fault detector subsystem, and communication subsystem in claim 22. New claim 24 also recites a three-phase fault identification subsystem, which will also be interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Note - 35 USC § 101
As discussed previously, in view of the applicant’s arguments of 11/15/19, the 101 rejection was hereby withdrawn. The examiner was previously persuaded by the applicant’s argument that “Independent claim 1 recites collecting specific electrical data of traveling waves and ‘a traveling wave subsystem to determine signed amplitude values of the traveling waves.’ Neither the data nor the analysis thereof is recited in the claims at a high level. Rather, the analysis of the data is specific, highly complicated and technical, and necessarily performed at high speeds to be useful in a power delivery system – it is not capable of being performed in the human mind. Accordingly, at least the elements discussed above are not directed to an abstract idea or other judicial exception.” 
Independent claim 1 has been cancelled in the current amendment, but independent claims 12, 22, and 27 are considered eligible for similar reasons as those given previously. The current independent claims all disclose specific magnitude and polarity relationships between the different traveling waves, which are indicative of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-17, 22, and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 12 has been amended to state:
(i) the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase (underline represents the amendments)
Independent claim 22 has been amended to recite a similar limitation.
New independent claim 27 recites:
(i) the traveling waves of the A-phase has a magnitude two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase
All other claims depend on independent claims 12, 22, and 27 and are also rejected as a result of their dependency.
The concepts of “greater than two time the magnitudes” and “magnitude two times greater” do not appear to be supported in the specification. The two areas in the applicant’s 06/13/17 specification that appear to provide the closest support for these limitations are paragraphs 0032 and 0059-0060.
Paragraph 0032 states, “Specifically, the magnitudes of the traveling waves 220 and 230 on the B-phase 204 and the C-phase 206, respectively, are approximately half the magnitude of the traveling wave 210 on the A-phase 202.” 
Stating that the magnitudes of the traveling waves of the B-phase and C-phase are approximately half of the magnitude of the traveling wave of the A-phase is not the same thing as stating that the traveling wave of the A-phase has a magnitude that is greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase. (emphasis mine). In simple algebraic terms, it would be analogous to stating that X > 2Y or X > 2Z (or X > 2Y + 2Z) is different than X/2 ≈ Y and X/2 ≈ Z. Stating that 
Paragraphs 0059-0060 state, “In the embodiment illustrated in Figure 4, if twice the magnitude of the A-phase operating signal IOPA is greater than the sum of the magnitudes of the B- and C-phase operating signals, at 420, AND 401 the A-traveling wave phase polarity pattern was determined 410, then an A-phase traveling wave fault may be declared. In some embodiments, the expression used may be ‘greater than or equal to,’ such that if twice the magnitude of the A-phase operating signal IOPA is greater than or equal to the sum of the magnitudes of the B- and C-phase operating signals, at 420, AND 401 the A-traveling wave phase polarity pattern was determined 410, then an A-phase traveling wave fault may be declared.”
There is a difference between the traveling wave of the A-phase having a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase and twice the magnitude of the A-phase being greater than the sum of the magnitudes of B- and C-phase operating signals. In simple algebraic terms, it would be analogous to stating that X > 2Y or X > 2Z (or X > 2Y + 2Z) is different than 2X > Y + Z. Stating that the magnitude of the traveling wave of the A-phase is two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase appears to be similarly unsupported.
For the above reasons, the claim(s) are considered to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17, 22, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 has been amended to include the following limitations:
(i) the traveling wave of the A-phase has a magnitude greater than two time the magnitudes of the traveling waves of the B-phase and the C-phase, and (underline represents the amendments)
analyzing, via a three-phase fault identification subsystem, after the breaker of the A-phase is commanded to open, incremental current and voltage quantities to identify or rule out three-phase and phase-to-phase fault conditions (underline represents the amendments)
Independent claim 22 has been amended to include the following limitation:
(i) the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase (underline represents the amendments)
New independent claim 27 states:
(i) the traveling wave of the A-phase has a magnitude two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase
All other claims depend on independent claims 12, 22, and 27 and are also rejected as a result of their dependency.
For the above claims, the limitations, “the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase” and “the traveling wave of the A-phase has a magnitude two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase” are indefinite because it is not clear whether the phrase “greater than the magnitudes of the traveling waves of the B-phase and the C-phase” is referring to the B-phase and the C-phase individually or corporately. In simple algebraic terms, the claims could either be interpreted as X > 2Y and X > 2Z as separate entities, or X > 2Y + 2Z as a summed, combined entity. Since the scope of the claims are not clear, the independent claims (as well as their respective dependent claims) are considered indefinite.
Furthermore, for claim 12, with respect to the limitation, “analyzing, via a three-phase fault identification subsystem … to identify or rule out three-phase and phase-to-phase fault conditions,” it is not clear whether both operations of identifying and ruling out apply to both the fault conditions of three-phase and phase-to-phase fault 
Based on the claimed magnitudes and polarities of the A-phase traveling wave, claim 12 would appear to reference figure 2A of the applicant’s drawings. Paragraphs 0033-0034 of the applicant’s 06/13/17 specification states, “The traveling wave phase polarity pattern of the traveling waves on the three phases illustrated in Figure 2A corresponds to either a single-phase-to-ground fault on the A-phase 202, or a three-phase fault. That is, the pattern of traveling waves illustrated in Figure 2A could have been generated by either by an A-phase-to-ground fault or by a three-phase fault … If the traveling waves are identified as having the characteristics described above, the detection system may determine that the first phase is faulted, since a phase-to-ground fault is more probable than a three-phase fault. Alternatively, the detection system may provide an alert indicating that either a specific phase has a ground fault or that a three-phase fault exists, without necessarily specifying which.”
In view of the above disclosure, the examiner wondered if the limitation should have stated, “to identify or rule out three-phase and single-phase-to-ground fault conditions” since the embodiment of figure 2A does not appear to involve a phase-to-phase fault condition. It is figure 2B that involves phase-to-phase fault conditions, but the A-phase traveling wave of figure 2B does not match the claimed description in claim 12. It occurred to the examiner that perhaps the applicant was trying to claim the “single-phase-to-ground fault condition” in a roundabout way by “ruling out” the phase-to-phase fault condition, but in such a scenario, the claims are not clear when the 
Furthermore, the examiner was unclear whether the language in new claim 27 should have stated, “the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase” like in independent claims 12 and 22 as opposed to, “the traveling wave of the A-phase has a magnitude two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase …” The examiner was uncertain if the difference between the corresponding limitations in claim 27 and claims 12 and 22 was deliberate, or whether all three claims were meant to recite similar subject matter.

Examiner’s Note - Allowable Subject Matter
 With respect to independent claim 12, the following limitations were not found, taught, or disclosed by the prior art.
(i) the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
analyzing, via a three-phase fault identification subsystem, after the breaker of the A-phase is commanded to open, incremental current and 

With respect to independent claim 22, the following limitations were not found, taught, or disclosed by the prior art. 
(i) the traveling wave of the A-phase has a magnitude greater than two times the magnitudes of the traveling waves of the B-phase and the C-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
a communication subsystem to transmit a first signal indicating the A-phase fault based on the detected correlation of the three phases prior to completion of an incremental quantity analysis

With respect to independent claim 27, the following limitations were not found, taught, or disclosed by the prior art. 
(i) the traveling wave of the A-phase has a magnitude two times greater than the magnitudes of the traveling waves of the B-phase and the C-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
transmitting, via a communication device, a first signal to open a breaker of the A-phase prior to completion of an analysis to confirm the fault type

In the applicant’s response of 05/12/21, the applicant argued, “The Office Action states that the Schweitzer Publication does not teach or suggest identifying the A-phase fault based on a correlation of the traveling waves magnitudes and polarities. See Office Action p. 17. Instead, the Office Action relies on Chen’s teachings for fault detection in combination with the unsupported and erroneous assumption that Chen or one of the cited ‘non-modifying’ NPL references recognized that the recited correlation of magnitudes and polarities of the traveling waves correspond to an A-phase fault ... As noted above, paragraph [0033] of the Applicant’s as-filed application states that ‘the traveling wave phase polarity pattern … illustrated in Figure 2A corresponds to either a single-phase-to-ground fault on the A-phase 202, or a three-phase fault.” Thus, the detected correlation of traveling wave polarities and magnitudes, as specifically recited in independent claim 12 and first recognized by the inventor, cannot be used to identify a specific fault condition.” (all forms of emphasis are applicant’s).
The examiner found this argument to be persuasive. While Schweitzer, III et al teaches general fault location using the magnitudes and polarities of traveling waves and Chen teaches the recognition of phase-to-phase, phase-to-ground, and three phase fault conditions, the examiner agrees that the cited art does not specifically teach the claimed specifics of using the detected correlations between magnitude and polarity of the A, B, and C-phases. No other art was found, either alone, or in combination, that taught the amended claim limitations. However, as discussed above, new 112 rejections were necessitated by the amended claims. Allowability of the claims will depend on how the above 112 rejections are resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 14-17, 22, and 24-29 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crockett et al (US Pat 4795983) discloses a method and apparatus for identifying a faulted phase.
Saha et al (US PgPub 20020053912) discloses a method and device of fault location for distribution networks.
Premerlani et al (US PgPub 20080150544) discloses a multi-ended fault location system.
Balcerek et al (US PgPub 20110082653) discloses a method for fault location on series compensated power transmission lines with two-end unsynchronized measurement.
Balcerek et al (US PgPub 20120150460) discloses a method of fault phase selection and fault type determination.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862